                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 ANTSY LABS, LLC,                                )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   NO. 3:21-cv-00358
                                                 )
 CONCORD MUSIC GROUP, INC.,                      )
 CONCORD COPYRIGHTS LONDON,                      )
 LTD, A&GSYNC, INC., and                         )
 DOES 1 TO 10,                                   )
                                                 )
        Defendants.                              )
                                                 )

                                            ORDER

       The Plaintiff has filed a Notice of Voluntary Dismissal. (Doc. No. 13) Accordingly, this

action is DISMISSED, and the Clerk is directed to close the file.

       IT IS SO ORDERED.


                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:21-cv-00358 Document 14 Filed 06/17/21 Page 1 of 1 PageID #: 42
